TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-08-00628-CV



             William “Bill” Moriarty; Moriarty & Associates, LLC; Diane Hyatt;
                          and Diane Hyatt & Associates, Appellants

                                                   v.

                            CH2M Hill, Inc.; and Ken Hall, Appellees


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 53RD JUDICIAL DISTRICT
       NO. D-1-GN-08–2524, HONORABLE SCOTT H. JENKINS, JUDGE PRESIDING



                             MEMORANDUM OPINION


                Appellants William “Bill” Moriarty; Moriarty & Associates, LLC; Diane Hyatt;

and Diane Hyatt & Associates have filed Appellants’ Unopposed Motion to Transfer Record to

Appeal No. 03-08-00665-CV and Dismiss Appeal No. 03-08-00628-CV. Appellants represent that

they have settled their differences with appellees in this appeal, and that neither the appellees in this

appeal nor the appellees in cause number 03-08-00665-CV oppose the transfer of the record.

                We grant the motion. The record in this appeal is transferred to cause number 03-08-

00665-CV. This appeal is dismissed. See Tex. R. App. P. 42.1.




                                                G. Alan Waldrop, Justice

Before Justices Patterson, Pemberton and Waldrop

Dismissed on Appellants’ Motion

Filed: May 22, 2009